Citation Nr: 0915917	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  00-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an innocently acquired psychiatric 
disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from August 1972 to 
September 1974.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision 
denying service connection for bipolar disorder and for 
valvular heart disease with hypertension.  

The Veteran testified before the undersigned Veterans Law 
Judge from the RO via videoconference in May 2002.  A 
transcript of that hearing is of record.  

In July 2003, the Board remanded the case to the RO for 
additional development of the record.  

In November 2006,  the Board denied service connection for a 
claimed cardiac condition and remanded the claim of service 
connection for a psychiatric disorder for further 
development.  

The issue of service connection for an acquired psychiatric 
disorder other than PTSD is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had combat with the 
enemy while serving on active duty.  

2.  A current diagnosis of PTSD due to a verified or 
potentially verifiable stressor during the Veteran's active 
service is not shown.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of a letter dated in December 2006, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate her claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as well as the type of 
evidence VA would assist her in obtaining.  

The Veteran was also informed that she should send to VA 
evidence in her possession that pertains to the claim, and 
was advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The RO also provided the Veteran and her representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the Veteran's claim, and 
also specifically informed the Veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

In the present case, VA provided adequate VCAA notice with 
respect to the Veteran's claim after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the November 2008 supplemental 
statement of the case, and prior to the transfer and 
certification of the Veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and her 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service treatment 
and personnel records, post-service medical treatment 
reports, VA examinations, submissions from the Marine Corp 
Historical Center, and statements submitted by the Veteran 
and her representative in support of the claim.  The Board 
also notes that this claim has been remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In June 1999, revised the regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat Veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

Here, the Veteran asserts that she developed PTSD as a result 
of assaults,  including a near rape by an MP, that happened 
during active service.  The provisions of 38 C.F.R. 
§ 3.304(f) were recently amended to address the development 
of PTSD due to assault.  

This regulation now states that if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (3).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
Veteran actually engaged in combat with the enemy.  Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  

Here, the Board notes that none of the Veteran's alleged 
stressors involve combat with the enemy.  There is no 
evidence to suggest that the Veteran ever engaged in combat, 
and she does not contend otherwise.  The Veteran also is not 
shown to have service in the Republic of Vietnam.  

In various statements contained in the Veteran's claims file, 
the Veteran described the stressors that she believes led to 
the development of PTSD.  

These incidents include being assaulted at an enlisted-
person's club when she was knocked out.  When she and her 
boyfriend tried to leave in his car, she reports that the car 
was surrounded by a mob of 100 or so persons who threw things 
at the car.  

The Veteran also asserts that the MPs accused her boyfriend 
of trying to run over people with his car when they tried to 
drive away and that she was jailed pending charges related to 
misconduct.  Finally, the Veteran stated that she was 
sexually assaulted by an MP and was nearly raped.  

The Veteran's service personnel or service treatment records 
do not contain any information that tends to verify the 
Veteran's reported stressors.  

The service records do indicate that she was charged in a 
special court-martial with various infractions.  She was 
found not guilty on several charges, and guilty on others.  
She was restricted to barracks for 60 days and subsequently 
discharged under honorable conditions.  The record also 
indicates that the Veteran was confined to jail for a period 
of time pending the proceeding.  

There is no showing in the service treatment record of an 
altercation at an enlisted club, any medical care for 
injuries thereafter, or any notations related to any sexual 
assault by an MP.  

The Board notes that an undated letter written by a friend of 
the Veteran while she was in jail did mention "the incident 
at the club" and "the behavior of the MPs that night" 
without any elaboration.  

After service, the Veteran sought treatment for and has been 
diagnosed with various psychiatric conditions, including 
bipolar disorder; borderline personality; PTSD; psychotic 
disorder, nos; mood disorder, nos; social phobia, nos; 
agoraphobia; and depression.  

In order to determine whether the Veteran had PTSD that is 
the result of a verified in-service stressor, the Veteran was 
afforded two VA psychiatric examinations.  

The first examination was dated in February 2006.  The claims 
file was reviewed in connection with the examination and 
report.  The medical history was noted for the record, to 
include her rather extensive history of psychiatric 
treatment.  The Veteran's stated stressors were also set 
forth.  

After examining the Veteran and her file, the examiner 
diagnosed the Veteran with recurrent major depression without 
psychosis, alcohol abuse in full remission, remote marijuana 
and LSD abuse in full remission, social phobia, and 
borderline personality disorder.  The examiner explained that 
the Veteran met two of the criteria for section D of PTSD and 
three of the criteria for section C, but then noted that he 
"[could] not verify the stressors."  

The Veteran was again examined by VA in May 2007.  The 
Veteran's medical and social history were noted for the 
record.  The February 2006 VA report was also noted, 
including that examiner's notation that she was not able to 
officially verify the Veteran's claimed stressors.  

The Veteran's various psychological diagnoses were also 
noted, and the Veteran was noted to be chronically depressed.  
After an examination, the Veteran was diagnosed with PTSD, 
chronic, severe; depression, chronic, severe (related to 
PTSD); bipolar disorder by history; and agoraphobia.  

The examiner then stated that the Veteran suffers from a 
mental disorder, and that among other pathologies, she showed 
symptoms of PTSD.  The examiner stated that "[b]ecause of 
the consistency of her several reports of the aforementioned 
traumatic experiences in the Military and the affect shown in 
telling her story, my opinion [was] that there [was] better 
than 50% chance [that] her psychiatric disabilities [had] 
their origin in her Military experiences."  

In light of the foregoing, the Board must deny the Veteran's 
claim.  While the Veteran has been diagnosed with PTSD and 
while one VA examiner was of the opinion that her psychiatric 
disabilities (presumably including PTSD) had a more than 50% 
chance of having their origins in her military experiences, 
the evidence contained in the Veteran's claims file does not 
serve to corroborate the Veteran's claimed in-service 
stressors.  There is no medical evidence in the Veteran's 
service medical records or service personnel records tending 
to verify the Veteran's in-service stressors.  

In addition, there are no records from hospitals, law 
enforcement authorities or rape crisis centers tending to 
support the stressors.  The Board also notes that, while 
there is one letter from a friend of the Veteran written to  
her while she was in jail making mention of "the incident at 
the club" and "the behavior of the MPs that night," these 
statements were not elaborated on and cannot therefore 
service as verification of an assault or other events as 
described by the Veteran.  

While the Board is sympathetic to the Veteran's case, 
applicable law states that, when a claim of PTSD is based on 
a non-combat stressor, "the non-combat Veteran's testimony 
alone is insufficient proof of a stressor," Dizoglio v. 
Brown , 9 Vet. App. 163, 166 (1996), and "credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist only of after-the-fact medical 
nexus," Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

In this case, there is no  competent evidence showing that 
the Veteran was subject to her reported stressors except for 
her own statements and treatment records based on her 
statements.  

In sum, the Board notes that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be presented.  38 
C.F.R. § 3.304(f); Cohen.  This has not been accomplished in 
this case.  Without such evidence that the claimed in-service 
stressor occurred, service connection for PTSD must be 
denied.  


ORDER

Service connection for claimed PTSD is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of service connection for a 
psychiatric disorder other than PTSD must be remanded for 
further action.  

With respect to the Veteran's claim, the Board notes that the 
Veteran was afforded VA examinations dated in February 2006 
and May 2007, in connection with her claim.  The Veteran was 
diagnosed with recurrent major depression without psychosis; 
alcohol abuse in full remission; remote marijuana and LSD 
abuse in full remission, social phobia; borderline 
personality disorder; PTSD, chronic, severe; depression, 
chronic, severe (related to PTSD); bipolar disorder by 
history; and agoraphobia.  

The examiner in February 2006 did not offer an opinion 
regarding nexus to service.  On the other hand, the May 2007 
examiner opined that "[b]ecause of the consistency of her 
several reports of the aforementioned traumatic experiences 
in the Military and the affect shown in telling her story, my 
opinion is that there is better than 50% chance [that] her 
psychiatric disabilities have their origin in her Military 
experiences."  The May 2007 examiner, however, did not state 
which disability she was referring to, or whether she was 
referring only to the Veteran's diagnosed PTSD.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the Veteran's claims folder to be reviewed by the 
examiner who prepared the May 2007 psychiatric examination 
report (or a suitable substitute if this examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether any of the Veteran's diagnosed psychiatric 
disorders, other than PTSD, are related to or had their onset 
during service.  Pursuant to VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4).  

In this regard, the Board must point out that the Veteran's 
service history is significant for various infractions and a 
special court-martial.  Upon remand therefore, and prior to 
affording the Veteran an additional VA examination in 
connection with her claim, the RO should determine whether 
any of the circumstances underlying the Veteran's claim of 
service connection are the result of her willful misconduct.  
Here the Board notes that a disability must have been 
incurred or aggravated in line of duty and must not be the 
result of the Veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of abuse of 
alcohol or drugs. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a).  

The Veteran should also be afforded an opportunity to submit 
any additional medical records relevant to the claim.  

This should include treatment records from the Martinsburg VA 
Medical Center dated since June 2005.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
she identify all VA and non-VA health 
care providers, other than those whose 
records are already associated with the 
claims folder, that have treated her 
since service for any psychiatric 
disorder.  This should include records of 
her treatment at the Martinsburg VA 
Medical Center dated since June 2005.  
The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  Prior to affording the Veteran an 
additional VA examination in connection 
with her claim, the RO should determine 
what, if any, circumstances and incidents 
of the Veteran's active service are the 
result of her willful misconduct.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
May 2007 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether any of the Veteran's diagnosed 
psychiatric disorders, other than PTSD, 
are related to or had their onset during 
service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disorder found to be present.  

If the examiner diagnoses the Veteran as 
having a psychiatric disorder other than 
PTSD, the examiner should offer an 
opinion as to whether the Veteran's 
diagnosed disorder is the result of any 
incident or condition of her active 
service.  In this regard, the examiner 
should specifically identify the 
incidents or conditions of her service 
that underlie any determination that such 
psychiatric disability is as least as 
likely as not related to her service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the foregoing, 
the RO should again review the claim.  If 
any determination remains adverse, the 
Veteran and her representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS 	
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


